t c memo united_states tax_court guido ruggiero and kristin ruggiero petitioners v commissioner of internal revenue respondent docket no filed date toni robinson alicia gaudio dean pinto daniel j spilotro alfred p bruno and susan l moon for petitioners elise f alair for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in the amount all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the continued of dollar_figure in petitioners' federal_income_tax on the basis of petitioners' amended_return as well as arguments at trial it is clear that petitioners claim an overpayment in the amount of dollar_figure after concessions the issues for decision are the characterization of income and expenses relating to petitioner guido ruggiero's petitioner activities during the taxable_year and the characterization of expenses_incurred by petitioners in renting out their house during part of the year in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided at coral gables florida and petitioner kristin ruggiero resided at cambridge massachusetts continued tax_court rules_of_practice and procedure petitioners have conceded they are not entitled to deduct travel_expenses claimed in the amount of dollar_figure and they are not entitled to deduct claimed schedule e expenses for repairs and maintenance in the amount of dollar_figure and depreciation in the amount of dollar_figure attributable to the rental use of their connecticut house the parties further agree that net royalty income in the amount of dollar_figure received by petitioner kristin ruggiero should have been reported on schedule e rather than on schedule c petitioner's professional activities in petitioner began teaching at the university of connecticut uconn as an associate professor of history petitioner received tenure in and stayed at uconn through the scholastic year as a professor at uconn petitioner taught undergraduate courses in western civilization and the italian renaissance and three graduate seminars entitled topics in italian history the new social and cultural history and gender and early modern europe in petitioner was awarded a john simon guggenheim guggenheim fellowship in the amount of dollar_figure and a harvard villa i tatti fellowship in the amount of dollar_figure petitioner believed that the fellowships would provide him with the opportunity to conduct research for a book he was writing relating to sexuality and power during the late italian renaissance petitioner sought to work with unique italian archival materials in the lively intellectual atmosphere afforded by the villa i tatti petitioner also favored the villa i tatti because it was removed from the demands of the university in petitioner began teaching at the university of miami florida harvard villa i tatti is an academic institution located near florence italy equipped with an extensive library and designed as a forum for scholars to conduct research and produce scholarly material environment petitioner chose the topic of his fellowship research petitioner worked in italy from the fall of through the summer of and at princeton university's institute for advanced study during the fall of petitioner's work at villa i tatti entailed an examination of materials pertaining to cases brought before inquisition courts petitioner also conducted research in the archivo di stato located in venice while at princeton university petitioner integrated the archival research he had compiled in italy with broader historical materials petitioner's fellowship research resulted in a book which he authored entitled binding passions tales of marriage magic and power at the end of the renaissance oxford university press hereinafter binding passions on date petitioner entered into an agreement with oxford university press to publish binding passions in exchange for granting oxford university press the copyright in binding passions petitioner was entitled to royalties equal to percent of the net receipts on the first big_number clothbound edition copies sold and percent of the net receipts of all copies sold thereafter petitioner was also entitled to royalties equal to percent of the net receipts on the first big_number inexpensive edition copies and percent of the net receipts on all copies sold thereafter in addition to his written materials petitioner offered several lectures pertaining to his fellowship research including the world of the illicit in sixteenth century venice at harvard university date love magic and power at the end of the renaissance at the university of east anglia england date and a tale of two witches at yale university date petitioner has written other published works including the boundaries of eros sex crime and sexuality in renaissance venice oxford university press and violence in early renaissance venice rutgers university press petitioner has also written entries contained in the encyclopedia of social history peter n stearns ed garland press and a dictionary of the middle ages joseph r strayer ed charles scribner's sons petitioner when awarded the fellowships was not eligible for sabbatical from uconn and sought to negotiate with the university for special leave also known as a release from teaching duties in order to pursue research in connection with the fellowships petitioner negotiated an arrangement whereby he would receive percent of his academic salary from uconn while on leave and would reimburse the university for an amount equal to percent of his salary through the fellowship and grant proceeds a letter dated date written by richard carterud assistant controller for grants and contracts university of connecticut described the arrangement as follows petitioner did have an option as to whether he wanted to remit his grant fellowship to the university and stay on the university of connecticut's payroll pincite of his academic salary or to keep the grant fellowship's income and have his salary reduced to his retirement program was enhanced by remitting his grant fellowship income to the university during the taxable_year petitioner received payments from uconn in the amount of dollar_figure and fellowship proceeds in the amount of dollar_figure petitioner's release from teaching duties was in effect during this time pursuant to his agreement petitioner remitted dollar_figure to uconn out of moneys paid to him from harvard and guggenheim the fellowship proceeds were paid into petitioner's personal bank account and petitioner then wrote checks from that account to uconn in an amount equal to one-half of his salary all amounts are rounded to the nearest dollar although the stipulation of facts indicates that petitioner remitted proceeds to uconn in the amount of dollar_figure the record clearly indicates that the amount reimbursed was dollar_figure in such an instance we are not bound by the stipulation of facts 66_tc_312 we also note that the form_w-2 issued by uconn reflects wages tips other compensation in the amount of dollar_figure and medicare wages and tips in the amount of dollar_figure although the amount remitted by petitioner does not precisely continued on their return for the taxable_year petitioners reported the following income attributable to petitioner's professional activities as wages payor form issued amount uconn w-2 dollar_figure guggenheim big_number harvard big_number emory university1 unknown total amount received big_number less fellowship proceeds paid to uconn big_number reported as wages big_number this amount was paid to petitioner as a reader's fee thus despite the fact that the fellowships were reported by the respective payors on forms petitioners reported both of the fellowships dollar_figure plus dollar_figure as wage income and then deducted from wages dollar_figure the amount remitted to uconn as a result and with the addition of the dollar_figure reader's fee petitioners originally reported dollar_figure more in wage income than the amounts reflected on petitioner's form_w-2 petitioners also claimed deductions on schedule a in the amount of dollar_figure pertaining to unreimbursed employee business_expenses of these expenses dollar_figure is attributable to continued constitute one-half of either of these amounts we assume that petitioner remitted the proper amount as required by the agreement petitioner's activities while the remaining expenses in the amount of dollar_figure are attributable to petitioner kristin ruggiero in addition petitioners attached to their return an alternative_minimum_tax computation which calculated an alternative_minimum_tax liability in the amount of dollar_figure on date petitioners submitted to respondent an amended_return form 1040x attached to the amended_return was a schedule c which indicated professor as petitioner's profession the schedule c reflects gross_receipts in the amount of dollar_figure attributable to amounts petitioner received pursuant to the two fellowships as well as a reader's fee from emory university in the amount of dollar_figure these amounts had been reported as wages on the original return and petitioners accordingly reduced the_amount_of_wages reported on the amended_return consistent with the original return however the amount reported as wages on the amended_return reflects total_amounts indicated on the form_w-2 issued by uconn reduced by the fellowship proceeds which petitioner remitted to uconn the notice_of_deficiency indicates that the alternative_minimum_tax computation per return is dollar_figure we assume that respondent made other mathematical adjustments to the alternative_minimum_tax which are not reflected in the record in addition despite petitioners' attachment of an alternative_minimum_tax computation to their return petitioners' return does not reflect that alternative_minimum_tax computation as other taxes since this adjustment is not reflected in the notice_of_deficiency we further assume that respondent adjusted this item as a mathematical correction sec_6213 schedule c of the amended_return reflects the following expenses attributable to petitioner's activities as a professor expense amount office expense dollar_figure travel big_number meals and entertainment big_number less limitation big_number phone--toll call sec_442 subscriptions research book sec_166 total expenses big_number petitioners reduced schedule a expenses claimed on the amended_return by the amount of dollar_figure therefore we assume that the expenses claimed on schedule c of the amended_return consist of the expenses claimed on schedule a of the original return that are attributable to petitioner's activities as well as additional expenses in the amount of dollar_figure upon examination respondent allowed dollar_figure of the dollar_figure in expenses claimed by petitioners on their original return in relation to petitioner's activities the notice_of_deficiency does not address the additional expenses claimed on the amended_return in the amount of dollar_figure and accordingly we deem petitioners claimed expenses in the amount of dollar_figure on schedule a of their original return respondent has allowed all of these claimed expenses except for travel_expenses in the amount of dollar_figure relating to petitioner's research and writing activities petitioners have conceded this adjustment see supra note since dollar_figure of the dollar_figure in expenses claimed is attributable to petitioner's research and writing activities respondent has allowed dollar_figure of the claimed expenses relating to these activities dollar_figure - dollar_figure dollar_figure respondent to have disallowed those claimed expenses as well respondent determined that petitioner's expenses were incurred in connection with his employment with uconn and therefore were reportable as unreimbursed employee business_expenses on schedule a as a result respondent asserted that petitioner's alternative_minimum_tax liability was dollar_figure in addition respondent determined that petitioners overstated wage income on their original return in the amount of dollar_figure in so doing respondent asserted that the reader's fee in the amount of dollar_figure received from emory university constituted other income rather than wages respondent also asserted that the fellowship proceeds were not taxable to any extent because petitioner remitted the fellowship proceeds to uconn in their entirety accordingly respondent asserted that the entire amount which petitioner received from uconn as reflected by the form_w-2 constituted taxable wages which could not be offset by any fellowship proceeds remitted by petitioner petitioners have since modified their position as indicated on their original and amended returns prior to trial petitioners submitted a memorandum which summarized their present position regarding items of income and expense pertaining to petitioner's activities as follows income wage income from uconn dollar_figure less remittance to uconn big_number total wages big_number other income fellowship proceed sec_1 big_number expenses schedule c gross_receipts reader's fee less petitioner's fellowship expense sec_2 big_number total schedule c loss big_number in comparison respondent's present position is as follows income wage income from uconn dollar_figure less fellowship proceeds remitted -0- total wages big_number other income fellowship proceeds -0- reader's fee total other income expenses schedule a dollar_figure petitioners classify the fellowship proceeds as other income because they maintain that the proceeds are neither wages nor income from self-employment see 102_tc_394 holding that fellowship proceeds were not paid in consideration for services rendered although petitioners' summary reflects expenses claimed in the amount of dollar_figure it is clear that this amount erroneously includes expenses attributable to petitioner kristin ruggiero in the amount of dollar_figure the difference between dollar_figure the expenses claimed on the original return and dollar_figure the expenses which petitioners have conceded are not allowable would leave dollar_figure of the expenses claimed on the original return dollar_figure is attributable to kristin ruggiero thus the amount claimed is dollar_figure dollar_figure less dollar_figure rental of petitioners' connecticut house during the taxable_year petitioners owned a house in hampton connecticut petitioner did not reside in the house at any time during while petitioner kristin ruggiero resided in the house from september to date from january through july during that year petitioners rented the house to three students for a total of days on schedule e of their original return petitioners reported rental income in the amount of dollar_figure and claimed expenses for cleaning and maintenance in the amount of dollar_figure on schedule e of their amended_return petitioners claimed additional expenses for depreciation in the amount of dollar_figure resulting in net rental income reported in the amount of dollar_figure on schedule a of their original and amended returns petitioners claimed expenses attributable to the house for real_estate property taxes in the amount of dollar_figure and mortgage interest in the amount of dollar_figure upon examination respondent determined that petitioners' rental of their home did not constitute an activity engaged in for profit accordingly respondent disallowed the claimed expenses and asserted that the income should have been reported as other income on form_1040 rather than on schedule e the notice_of_deficiency made no adjustment or reclassification with respect to the mortgage interest and property taxes allocable to the rental use of the dwelling petitioners concede that they are not entitled to the claimed expenses for maintenance and depreciation petitioners now maintain that the rental income is reportable on schedule e and may be offset by claiming dollar_figure of the mortgage interest_expense on schedule e rather than on schedule a opinion we begin by noting that respondent's determinations are presumed correct and petitioners bear the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed 503_us_79 petitioner's professional activities a characterization of income we first address the characterization of the income which petitioner received during petitioners acknowledge that petitioner received gross wages from uconn during the taxable_year in the amount of dollar_figure petitioners however contend that the fellowship proceeds remitted to uconn in the amount of dollar_figure should be allowed as an offset against gross wages to support their position petitioners argue that the fellowship proceeds remitted to uconn were returned to petitioner in the form of gross wages for the narrow purpose of allowing petitioner to retain employment benefits accordingly petitioners maintain that uconn acted as a conduit with respect to the remitted fellowship proceeds petitioners suggest that petitioner's choice in running the monies through uconn should not alter the character of the fellowship proceeds therefore petitioners argue that amounts paid to petitioner by uconn are not wages insofar as they reflect a return of fellowship proceeds previously remitted by petitioner petitioners also argue that the fellowship proceeds which petitioner received in the amount of dollar_figure are fully taxable however citing our opinion in 102_tc_394 petitioners contend that the fellowship proceeds constitute neither wages nor earnings from self-employment respondent determined that petitioner's wage income for the taxable_year totaled dollar_figure the amount reflected on the form_w-2 issued by uconn respondent maintains that petitioner remitted all of the fellowship proceeds to uconn and consequently argues that petitioners are neither required to include the fellowship proceeds as income nor entitled to offset the proceeds remitted to uconn from wages received from uconn it is clear that the various positions taken by petitioners both on their amended_return and at trial were fashioned in an attempt to reduce their liability under the alternative_minimum_tax provisions petitioners' contentions that the fellowship proceeds were fully taxable as noncompensatory income and that the remitted proceeds could offset gross wages paid_by uconn are an attempt to buttress their argument discussed infra that respondent assumes a factual premise which is contrary to the stipulated facts and evidence in the record therefore we shall disregard respondent's argument insofar as it relates to the portion of the fellowship proceeds that was not remitted to uconn petitioner's research and writing expenses were not incurred in his capacity as an employee of uconndollar_figure we do not agree with petitioners' contention that the remitted fellowship proceeds should offset gross wages received petitioner had an employment relationship with uconn which existed both prior to and subsequent to receipt of the fellowships and the amount of gross wages received during the year in issue was determined in accordance with this agreement petitioner by agreeing to remit a portion of the fellowship proceeds to uconn maintained the terms of this employment relationship including full salary and related benefits we conclude therefore that the amounts paid to petitioner by uconn constitute wages in the full amount reflected on the form_w-2 issued by uconn we now turn to the characterization of the fellowship proceeds the facts before us are not distinguishable from those presented in spiegelman v commissioner supra where we held that fellowship proceeds are fully includable in the recipient's gross_income unless some statutory exclusion is applicable id pincite in this case the fellowships were awarded to petitioner after being awarded the fellowships petitioner by claiming petitioner's fellowship expenses on schedule c rather than as employee business_expenses on schedule a petitioners minimize the effects of the alternative_minimum_tax see kant v commissioner tcmemo_1997_217 assigned a portion of the proceeds to uconn it is well settled that a taxpayer cannot reduce gross_income by executing an anticipatory_assignment_of_income earned by that taxpayer but not yet received 281_us_111 78_tc_882 affd without published opinion 734_f2d_20 9th cir on this basis we reject respondent's contention that the fellowship proceeds remitted to uconn were not includible in gross_income we therefore conclude that the full amount of the fellowship proceeds dollar_figure is includible in gross_income nevertheless pursuant to our holding in spiegelman v commissioner supra we hold that the fellowship proceeds are noncompensatory and should be characterized as other income b petitioner's expenses fellowship proceeds remitted to uconn with respect to the fellowship proceeds remitted to uconn both parties have suggested that the remitted proceeds may be used to offset petitioner's gross_income we have opined above that the amounts received from uconn and the amount received as a fellowship constitute gross_income in contrast to both parties' position however we find that the remitted fellowship proceeds constitute a deductible expense incurred as a condition of receiving full salary from uconn it is clear that petitioner was required pursuant to his employment with uconn to pay over a portion of the fellowship proceeds accordingly we hold that the remitted fellowship proceeds constitute an employee_business_expense deductible on schedule a see butchko v commissioner tcmemo_1978_209 affd 638_f2d_1214 9th cir holding taxpayer's payment to employer for cash register shortages resulted in employee_business_expense remaining expenses there is some confusion with respect to the amount of expenses remaining in dispute on schedule c of the amended_return petitioners claimed expenses related to petitioner's research and writing in the amount of dollar_figure on the basis of arguments presented prior to trial petitioners now appear to claim expenses relating to petitioner's activities in the amount of dollar_figure the amount allowed by respondent see supra p note to table in any event petitioners have offered no proof that they are entitled to deductions in excess of dollar_figure and we sustain respondent's determination to that extent respondent determined that petitioner incurred the allowable expenses as an employee of uconn accordingly respondent argues that petitioner's allowable work-related expenses are deductible as miscellaneous_itemized_deductions under sec_67 in contrast petitioners contend that petitioner was in the separate trade_or_business of writing scholarly materials when he incurred the expenses in so doing petitioners argue that petitioner's activities were not related to his employment at uconn petitioners contend therefore the expenses related to his research and writing activities are deductible on schedule c petitioners' argument in this regard in similar fashion to their position concerning the characterization of the fellowship proceeds represents an attempt to reduce the effects of the alternative_minimum_tax work-related expenses_incurred by an independent_contractor are deductible above_the_line schedule c under sec_62 whereas unreimbursed expenses_incurred by an employee are deductible below_the_line schedule a as itemized_deductions hathaway v commissioner tcmemo_1996_ sec_56 provides that for the purposes of calculating a taxpayer's alternative_minimum_taxable_income no deductions shall be allowed for miscellaneous_itemized_deductions therefore were petitioner's expenses_incurred as part of a trade_or_business separate from his employment with uconn the expenses would be deductible above_the_line and could be used to offset alternative_minimum_taxable_income see kant v commissioner tcmemo_1997_217 petitioner's employment with uconn and receipt of a fellowship do not preclude the possibility that his research and writing activities constituted a separate trade_or_business it is well settled that a taxpayer may engage in more than one trade_or_business 74_tc_525 affd without published opinion 681_f2d_805 3d cir 16_tc_332 to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 although a reasonable expectation of a profit is not required the taxpayer must have entered the activity or continued it with the bona_fide objective of making a profit as indicated by the surrounding facts and circumstances 88_tc_464 sec_1_183-2 income_tax regs the regulations accompanying sec_183 contain a nonexhaustive list of nine factors to consider when determining whether an activity is engaged in for a profit sec_1_183-2 income_tax regs university professors in their capacity as educators regularly conduct research and produce scholarly materials pertaining to their particular area of competence in addition the receipt of the fellowship as well as the publication of binding passions enhanced petitioner's reputation as a scholar and was certainly considered for purposes of determining his salary in succeeding years moreover despite the royalty agreement in the record petitioners have offered little evidence concerning the amount of income earned by petitioner for the sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business publication of his work there is no history of profit potential nor any projections of profit potential from his activity accordingly we conclude that petitioner did not engage in his research and writing activities with the primary purpose of producing income apart from the salary he earned as a professor or apart from the fellowship he received therefore petitioner's activities do not constitute a separate trade_or_business and the related expenses are not deductible on schedule c we also disagree with respondent's determination that petitioner incurred the expenses in question in his capacity as an employee of uconn rather we conclude that petitioner incurred the expenses in relation to the fellowship income it is clear from this record that the expenses claimed relate to the research and writing which petitioner engaged in pursuant to the fellowship since we have held that the fellowship income constitutes noncompensatory income petitioner's fellowship expenses are deductible pursuant to sec_212 rental of petitioners' connecticut house we now address respondent's determination with respect to the items of income and expense attributable to the rental use of petitioners' house respondent employing the limitations set forth in sec_183 determined that petitioners did not engage in the activity of renting their house with a profit_motive and are therefore precluded from deducting under sec_162 or sec_212 expenses attributable to its rental use accordingly respondent disallowed all of petitioners' claimed expenses for cleaning and maintenance and depreciation attributable to the rental use of their house and asserted that the rental income was reportable as other income petitioners concede that they are not entitled to the depreciation and maintenance_expenses claimed on schedule e of their original and amended returns petitioners however argue that they may fully offset the rental income by mortgage interest attributable to the rental use of the house sec_280a provides that except as otherwise provided in that section no deduction otherwise allowable under chapter of the internal_revenue_code is allowable with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence a taxpayer uses a dwelling during the taxable_year as a residence if he uses the unit for personal purposes for a number of days which exceeds the greater of days or percent of the number of days during the taxable_year for which the dwelling_unit was rented at fair_market_value sec_280a nevertheless some deductions that are attributable to the rental use of a dwelling_unit are excepted from the blanket disallowance of sec_280a and can be deducted subject_to the limitations imposed by subsections c and e of sec_280a sec_280a sec_280a limits deductions attributable to the rental use of such a dwelling_unit to an amount not to exceed the excess of the gross rental income derived from the rental use over the sum of the deductions allocable to the rental use that are otherwise allowable regardless of such rental use such as mortgage interest and real_estate_taxes plus any deductions that are allocable to the rental_activity in which the rental use of the residence occurs but that are not allocable to the rental use of the residence itself see sec_163 and sec_164 therefore a taxpayer who rents a portion of a dwelling_unit in which he or she also resides during the taxable_year must offset rental income first by expenses allocable to the rental use which are otherwise allowable such as mortgage interest and property taxes and then if any rental income remains by other expenses related to the rental_activity petitioners acknowledge that the connecticut house is considered a personal_residence under sec_280a because petitioner kristin ruggiero lived there for months during the taxable_year sec_280a therefore is applicable where sec_280a is applicable to a dwelling_unit for a taxable_year the provisions of sec_183 do not apply to such unit for the year sec_280a see also 77_tc_104 affd 694_f2d_556 9th cir respondent's position insofar as it ignores the provisions of sec_280a is without legal foundation regardless of whether petitioners engaged in the activity of renting their home with the intent to earn a profit sec_280a requires petitioners to first offset rental income with expenses attributable to the rental use of the house which are otherwise allowable such as mortgage interest_paid petitioners do not argue otherwise therefore petitioners are entitled to offset the rental income with mortgage interest_paid in the amount of dollar_figure to reflect the foregoing decision will be entered under rule petitioners rented the house to the students for days during the taxable_year accordingly petitioners' house was rented for percent of the taxable_year days days the mortgage interest attributable to the rental use of their house therefore is dollar_figure percent of total mortgage interest in the amount of dollar_figure 77_tc_104 affd 694_f2d_556 9th cir since the mortgage interest attributable to the rental use of the connecticut house exceeds rental income the net rental income is zero
